Title: To John Adams from John Sinclair, 18 July 1795
From: Sinclair, John
To: Adams, John



Dear Sir.
Whitehall 18th. July 1795.

I take the Liberty of inclosing the Plan of an Agreement which I am anxious should be entered into by the powers of Europe and the United States of America for the purpose of rewarding those who make any discovery of General benefit to Society.
Having endeavoured in the inclosed Paper to delineate the Nature and importance of Such a measure, it is unnecessary for me to trouble you with attempting to enter into any further detail. I cannot however hesitate to express my hopes that Such a measure will be acceptable to those who wish well to the Interests of Humanity, & cannot fail therefore of meeting with your approbation
Being extremely desirous That it Should be taken up by the united States of America, I hope that you will recommend it to your government as a measure in the Succiss of which America is deeply interested.
with great regard / I have the Honor to be / Dear Sir / your most obedient / humble Servant.
John Sinclair
PS. I have also Sent you the outlines of our 15th. chapter of the intended General Report of the Board of Agriculture which relates to that important Branch of Husbandry Manures as it is but a sketch I shall be greatly obliged by your communications and remarks on this very interesting subject.—

